Title: To Thomas Jefferson from Albert Gallatin, 25 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  Feby. 25th 1804
               
               Will you have the goodness to examine with strict attention the enclosed instructions to Mr Trist, and send them to me, with your observations, in time to be transcribed and forwarded by Monday’s mail—.
                Respectfully Your obedt. Servt.
               
                  Albert Gallatin 
               
            